Citation Nr: 0805395	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss, for the period prior to July 3, 
2007

2.  Entitlement to a rating in excess of 10 percent for the 
period from July 3, 2007.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 30, 1999 to June 
30, 1999, and from January 2, 2002 to September 15, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned that disorder a zero percent disability rating 
effective from January 23, 2003.  The veteran perfected an 
appeal as to the rating.  

During the pendency of the appeal, in an October 2007 rating 
decision, the RO increased the assigned rating from zero to 
10 percent, effective from July 3, 2007.  Because the veteran 
is appealing the original assignment of a disability rating 
following an award of service connection, adjudication of the 
appealed claim essentially involves determining the propriety 
of the initial disability ratings assigned during the 
pendency of the claim on appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Because the increase in the 
evaluation did not represent the maximum rating available for 
the disability, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to July 3, 2007, the veteran's 
bilateral hearing loss is productive of Level I hearing loss 
in the right ear and Level I hearing loss in the left ear.

2.  For the period from July 3, 2007, the veteran's bilateral 
hearing loss is productive of Level IV hearing loss in the 
right ear and Level V hearing loss in the left ear.



CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a 
compensable disability rating for the period prior to July 3, 
2007, for bilateral hearing loss.  38 U.S.C.A. § 1155, 5103 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 6100 (2007).

2.  The schedular criteria have not been met for a disability 
rating in excess of 10 percent for the period from July 3, 
2007, for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 
6100 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss in a May 2003 rating decision.  
Prior to that decision, the RO provided the veteran notice 
appearing to satisfy VCAA notice requirements with respect to 
requirements for establishing entitlement to service 
connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded formal VA examinations in May 2003, September 
2007, and July 2007.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 
15 Vet. App. 143 (2001).  
 
II.  Analysis

The veteran is claiming entitlement to higher initial 
disability ratings than currently in effect for his bilateral 
hearing loss.  Disability evaluations are determined by 
comparing present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.  In cases such as this in which the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test. The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in May 
2003, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 40, 
55, 65, and 60 on the right; and 30, 60, 60, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 55 dB for the right ear, 
and 54 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent on the right and 92 
percent on the left.  

Application of the May 2003 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of I for the 
right ear and I for the left ear.  This combination, when 
applied to Table VII (in 38 C.F.R. § 4.85) results in a zero 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.  

The veteran underwent a VA audiological evaluation in 
September 2005, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 40, 55, 65, and 60 on the right; and 35, 65, 
60, and 65 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 55 dB 
for the right ear, and 56 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
on the right and 100 percent on the left.  

Application of the September 2005 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of I for 
the right ear and I for the left ear.  This combination, when 
applied to Table VII (in 38 C.F.R. § 4.85), also results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The veteran underwent a VA audiological evaluation in July 
2007, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 45, 
65, 55, and 65 on the right; and 40, 65, 60, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 60 dB for the right ear, 
and 58 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent on the right and 72 
percent on the left.  

Application of the July 2007 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of IV for the 
right ear and V for the left ear.  This combination, when 
applied to Table VII (in 38 C.F.R. § 4.85) results in a 10 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.   

Based on the foregoing, the Board finds that a compensable 
evaluation (in excess of zero percent) is not warranted prior 
to July 3, 2007, the date of the last VA audiological 
evaluation.  Prior to that date, there is no medical evidence 
showing that the veteran meets the diagnostic criteria for a 
disability rating in excess of zero percent.  

A private audiology evaluation report dated in April 2003, 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form. The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 (2007) in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of 
audiometric data).  Nor does a visual examination of the 
results show unambiguously that a compensable rating is 
warranted based on those results.

The results of the July 3, 2007 VA audiological evaluation, 
when applied to the diagnostic criteria discussed above, 
results in a 10 percent rating.  This is the first medical 
evidence showing that the veteran meets the criteria for a 10 
percent rating.  The claims file does not contain any 
subsequently dated medical evidence warranting a disability 
rating in excess of 10 percent for the bilateral hearing 
loss.      

The Board is aware that the veteran may argue that his 
bilateral hearing loss disability is more severely disabling 
than the current staged evaluations reflect.  The veteran's 
lay assertions of decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation 
for hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran is free 
to submit evidence at a future date in furtherance of the 
assignment of a higher evaluation, such as recent 
audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a noncompensable evaluation prior to 
July 3, 2007; and only a 10 percent rating from that date.  
As such, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation for bilateral 
hearing loss in excess of the currently assigned staged 
ratings.

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

Entitlement to a compensable schedular rating for bilateral 
hearing loss for the period prior to July 3, 2007, is denied.
 
Entitlement to a schedular rating in excess of 10 percent for 
bilateral hearing loss for the period from July 3, 2007, is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


